Case 3:11-cv-01609-CCC-EB Document 294 Filed 02/24/20 Page 1 of 9

| FILED
Vitee SyWra WW. RaAwloo SCRANTON
u ‘S$ WISTRAERCY CouvtyT FEB 2 4 2000
O35 N. WA SING TON ANE aw

 

 

PO. oy. Wg
Scnavnlor, PA-VBIO\- 14S

Civ, Wor BY CV-V-1bOF
M3. Rawiad | RAN 2OLO

You Fave A Otelen TART OE VO ERL
MOTIONS “Yo We Fxleui oy Januaty 3), 202%.
ON “Tanurmy 34, ZO7O, DEFenclas lS Farle]
A WeclardVron Frow “]. Werner ha leo
Rea Tal I, ZO, Charo Hay
SE WAS AWAWE VES) UL Ads Au) Teo) STATE
TA OE As) ZOLO ‘O\ SOL TIN On) rem
Arch TheT KElTEA on My OTS CEPI Arey
HAS tomy “B Cave Me THO Yo ont
RESTRAINTS ON “Aun Ba, 2010 “TWhroush
dune BY, TOlO, ase Or WES Sulo-
Case 3:11-cv-01609-CCC-EB Document 294 Filed 02/24/20 Page 2 of 9

MirSsstot “TL WEcteveal ON Febavanw b,
2020) WZ Nees A EXYVANGTON OF Wire
“To Erie A KESO ONSE Priol UIE ANE CU
KENTA On lLoer aown TN Wr) Tne. |

AVE Yo A Pratl AniclA clon) + KALOLYO
LUE) Loe wll be ALE YO Come oul
OF OVA CEREUS “Vo Lse WIE Compvie’s ,
TAL AAT VEO) I dons Wee MONEY
‘TO louy STA pS On LEGH ENVE\O £2;
ANol TE aAon\* Knioug INVTEN Cr Wot)
Jel sTaAmos “Yo Mat hy AICO MEST
MW 2 May Have ty \ onne Ve
DE DTN ey WMO YVTONS “WO fou
Line “THESE Omncum? Garces T wets
AS EX VEN STON OF Towe TO FES ORE-
Thrall WMovrons. tay Trl MAN \\, 2020 ,

Lay) Am Fon Fx | ye Wo TO ¢
Case 3:11-cv-01609-CCC-EB Document 294 Filed 02/24/20 Page 3 of 9

Ped R. Give P. b Me)L2\ Peamets A on slnrey
COURT “To EXTENS "rte cleqgdlone Fou A
MOTEOn OxPE Fon Aeek Cavae TY THE
PatW Yacied ro AT Weems OF EXMY-
Salle NE\ECT, Fea & Gv. P tbf(b)l2). AT
WOVIOW, tXeuseble Nevecy KEGVUTRES 4
Ae MONESTRATHOM OF 9008) FaEMH o4n\ THE
OAT OF “Whe Parl oF Tye Pat Wy SEEKING
_ re v PLANS cvoT\yr) Tye

) LEME SPECT) Tech AN Wire v\ES. For
Rule b& fo) DUNPOSES ; Erxcusable MET af

SAN Las Trc Con cepl, “EN ASSE no ING

QO TTE THE gh. i) ave owe | \ecl AS Ektvsalyle [

NN COURT MuST “Take TA To ACCOYNT

RAL Welevanly Cinaums Trice s Ov Vou nicA ~
ING Tite Parl SS OMTS$TOW, IN cla The

 

SEE Fe @. Gv, & ble A).

TD
©,
Case 3:11-cv-01609-CCC-EB Document 294 Filed 02/24/20 Page 4 of 9 .
Oe ee OPES Se of ie
stTae patty \ (2) THe Leaxqi) oF Tie
AELAY KM eT poten Tra TMP KOT Ov)
JvAtcral proceso anys; | [3) wrre rec
Trte Cavae oF el \ANj LAS LU ~VAaa) OTMe
REASON ASI Conlnol or Wie Movinte
Panty | Anal (4) voiteTren Vie Movers]
Rebec) “TA 400 Tae Ht. Courts Woe
MS00 COA STefE RE ad We ATIEIENGE © of
Ae A SSE Te SW ASVERTe\oe Re TrEcTs

Ex lvren Pwuoresszovat TR COmpEL VEN Ge
ON An EASE M Anh TAL vote | BAVA
CoukT: Q2EE i (wise V Ve Un ovens

Ow SCWAN VON 5 i\ Fe ch. APPR WTS
QT - 78 (32 Cin. 2D) 0 }) durpple.

t
Case 3:11-cv-01609-CCC-EB Document 294. Filed 02/24/20 Page 5 of 9
vo “Tole lansk®, 604 F Ba. 7118 |
TWAS fal. cia Zao} Same),

EVE | TAM FoumeLlly Qulmsty-
“Ro WHS MOVED Ton AN EK TEN 8 Ty)
OF “Towe “yo rie Pe" 2 Worl, MO Vals
TO WMA VM, ZOTO. DEEN mt TS
Frie€e| Submrssiov$ On Jmiv fey)

A4, LOO, Arch BM ATA NOT Ae) “Trie
Jdoeumenys Uns Ye Febwy nN lo | ZOO.
ehh KohAT \5D4\ WWE ANE Crud WEN Vly
ON Voc AOWN TH Wr wetT due
yo A Fr eV AncA Kolo KN
Whey T wslt( ’e Able To Come
OOV Mid VS THE Compviek. Fuilher
MONE, SL do NOT Wwe wy OWEN “To

5,
Case 3:11-cv-01609-CCC-EB Document 294 Filed 02/24/20 Page 6 of 9

voy So Tam VS Arbo EAVE OVE, Ov

My Leo ml AD CUMER TS Axel THENVERs ME,
yy As Yoave EY “Toy Prawl cehvar
THE gutumentt's “To tHe Covi)
On MAY Sl) ZLOZO, Gover CHWE
EY ISTE Moh EXtvseble mMeglecT
AX Srrouny Fon Fr\ IM Owe | Ve

MO’LIONS AT VER | anv my I)
COCO. a
Case 3:11-cv-01609-CCC-EB Document 294 Filed 02/24/20 Page 7 of 9

Coutts Wold Pro 8 lero TNA S| |
To Lets Sireinyest of Anicl MMOL §

THe Forma pleadnes ahvar |

‘ 4 A KYto NEY Ss ee ERT cK SO n}

Vv. PARAVS, SSL US BAAS
M007), Coutts Ane Relye TAT

To Alsmiss We Clare oc Fe

p TAS OLE (- fo CEE IN pie Oe |
Solely On PAocedvarl % Louie}
“clones vo Brock 347 U.S. 14,
‘ib (200])) Sentec\ PIATNVYETE

Vo Semtex) DEFENolai lS) 9°07] br. 34
VOS, 191 Cea Cia, Zoe) Coury
Evwed Tm ines len thy “To als—
MESS Pro Se Plwinn d's Ai ASU A

f.
Case 3:11-cv-01609-CCC-EB Document 294 Filed 02/24/20 Page 8 of 9

Yon Hae VErisot Rom LoqgmAl len
KVIEd-) VRTICOR vy. Kiqvs, “
S38 Fo 3a 858, A2b3- bY

(3e. Cit TOOB),

NEG A EX Tey sro, OF liwe
“Vo + r\eS Pr e lime MoO)rons
LIP Ancol UN Yr M NN ‘Vy, ZOCTO

Lardsl a AN TOA Fr IN,

 
Case 3:11-cv-01609-CCC-EB Document 294 Filed 02/24/20 Page 9 of 9

SH

. Ysa YGAuguog

gee{flegeg! ped UEC rarldeee gl rdy ed EEE Ey feed Alf pyle! EAMES te EP Toe ERS

\P SO vd 'MWOLNY ADS
DOV KOR “Od

Sry folnigeym on see
|YaaD A24MWSIGQ -e'h a

| i , G

LYNAD 42 WWD! coge-szz18 09 ‘eaucs0}4
| Le 00S8 x0g "O'd

: “xe Arenueyued *S'N

Be SSTET MON *B0u

 

 

S Pu ~ «
: RPLE HEARTE

BAA,

A INO | ht SOUEN |

   
